            Case 1:19-cv-03375-LJL Document 49 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 3/5/2021
                                                                       :
ROBKIEM BROWN and HASSAN BOUCHET,                                      :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-cv-3375 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
THE CITY OF NEW YORK, et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The request by Plaintiffs’ counsel to withdraw as counsel is GRANTED IN PART. See

Dkt. No. 48. Counsel Elliot H. Fuld is relieved as counsel for Plaintiffs, and the Clerk of Court

is respectfully directed to remove his name as counsel for Plaintiffs.

        Plaintiffs shall have sixty (60) days from the date of this Order, until May 4, 2021, to

have new counsel appear in this action or, alternatively, to file a letter with the Court (via the Pro

Se Intake Unit) that indicates they intend to pursue the action as pro se parties.

        The status conference previously scheduled for March 9, 2021 is ADJOURNED to May

12, 2021 at 10:00 a.m. The parties are directed to dial into the Court’s teleconference line at

888-251-2909 and use Access Code 2123101. If Plaintiffs do not appear at the conference or

otherwise indicate their intent to pursue the action, the Court will consider a motion by

Defendants to dismiss for failure to prosecute.

        Mr. Fuld is directed to send a copy of this Order to Plaintiffs.



        SO ORDERED.

Dated: March 5, 2021                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
